IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                               AT JACKSON
                                  Assigned on Briefs August 7, 2007

                     ROY R. WILLIAMS v. STATE OF TENNESSEE

                          Appeal from the Criminal Court for Shelby County
                              No. P-27513     Joseph B. Dailey, Judge



                      No. W2006-02128-CCA-R3-PC - Filed September 7, 2007


The Petitioner, Roy R. Williams, appeals the post-conviction court’s order dismissing his petition
for post-conviction relief. The Petitioner argues that his conviction for murder during the
perpetration of a felony should be set aside because his trial attorneys failed to properly investigate
a possible insanity defense and because they coerced him to plead guilty by making him fearful of
receiving the death penalty. Following our review, we affirm the post-conviction court’s order of
dismissal.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

DAVID H. WELLES, J., delivered the opinion of the court, in which JAMES CURWOOD WITT , JR., and
D. KELLY THOMAS, JR., JJ., joined.

Britton J. Allan, Memphis, Tennessee, for the appellant, Roy R. Williams.

Robert E. Cooper, Jr., Attorney General and Reporter; Lacy Wilber, Assistant Attorney General;
William L. Gibbons, District Attorney General; and Nicole Germane, Assistant District Attorney
General, for the appellee, State of Tennessee.


                                                    OPINION

                                             FACTS
       Pursuant to a plea agreement, the Petitioner pled guilty in August of 2002 to one count of
murder during the perpetration of a felony (aggravated robbery). He was sentenced to life without
the possibility of parole. According to the Petitioner’s appellate brief,1 the State detailed the



         1
         Because the record on appeal does not include a transcript of the Petitioner’s guilty plea submission hearing,
we can only rely on the parties’ briefs and the testimony presented at the post-conviction hearing to set out a factual
background for the Petitioner’s underlying crime.
following factual background of the Petitioner’s underlying crime at his guilty plea submission
hearing:

       [T]he facts which gave rise to the indictment occurred when the victim in this case,
       Ms. Annabell Muldrow[,] was killed [sic] early morning hours of April 29th of the
       year 2000. She lived at a location in Whitehaven and was employed by Federal
       Express.
               She had come home from work early that morning and her body was
       discovered at a later time. When the police officers were investigating the case[,]
       they received word that [the Petitioner] was someone who frequented the
       neighborhood and perhaps lived across the street. They also found that [the
       Petitioner] had been stopped by a highway [p]atrolman in the State of Missouri
       shortly after the murder driving the victim’s car.
               They did not detain him because they did not know they had a murder suspect
       at the time the ticket was given. At a later time, he was arrested, [and] he gave
       incriminating statements wherein he stated that he was present and did not participate
       in the murder but did participate in a robbery.
               He—DNA—samples were taken and these samples were compared with the
       sample—with samples that were taken from the victim, and the results of those tests
       were positive. And we feel we could prove that [the Petitioner] did have sex with the
       victim against her will, and that not only did he rob her[,] but he also raped her.
               Subsequent indictments were submitted based on those facts. The
       [Petitioner] was also found in the custody of the victim’s automobile. He also had
       her credit cards[;] he used them extensively.
               If this case went to trial, . . . we feel that through statements of admissions by
       the [Petitioner] and through the physical evidence that there would be no doubt of the
       [Petitioner’s] guilt.
               Also, . . . as late as—I believe it was last week or perhaps two weeks ago . .
       . [the Petitioner called a police officer] and [told him] that he wasn’t the only one
       involved in killing her, that there was someone else.
               That someone else. . . has been eliminated as a suspect. We knew about that
       months ago during the initial investigation of the case that person was contacted and
       he was eliminated as a suspect.

      The trial court accepted the guilty plea and entered a judgment of conviction for first degree
murder. Pursuant to the plea agreement, the Petitioner was sentenced to life without parole.

        The Petitioner subsequently filed a pro se petition for post-conviction relief. The post-
conviction court appointed counsel, and an amended petition was filed in which the Petitioner
asserted that his two trial attorneys did not provide the effective assistance of counsel guaranteed by
the United States and Tennessee constitutions for six reasons: (1) they failed to conduct an adequate
investigation of his medical and mental health history; (2) they failed to investigate the effect being
raped as a child on numerous occasions had on the Petitioner; (3) they did not confer with or visit


                                                  -2-
with the Petitioner for months at a time; (4) they coerced him to plead guilty; (5) they “enlisted” his
mother to force him to plead guilty; and (6) they did not adequately prepare for trial.

         The post-conviction court held an initial evidentiary hearing at which the Petitioner and both
of his trial attorneys testified. For clarity, we will refer to his attorneys as “lead defense counsel” and
“second defense counsel.”

        Lead defense counsel testified that, prior to representing the Petitioner, she had practiced
criminal law for about fifteen years and that she had represented “quite a few” defendants in death
penalty cases. Subsequent to her representation of the Petitioner, she became a Tennessee criminal
court judge. In the Petitioner’s case, she requested that the general sessions court appoint second
defense counsel and “a group of investigators” to assist her with his defense. The appointed defense
team also included a mitigation specialist and a jury consultant.

         Asked whether she had conducted an inquiry into the Petitioner’s mental health history, lead
defense counsel explained that they had “immediately started looking into his background knowing
that this would be a death-penalty case because the facts were so horrible.” She discovered that the
Petitioner had exhibited “difficult behavior” from an early age and had a poor disciplinary record in
school. When he was in elementary school, his discipline problems were serious enough that he was
hospitalized at St. Joseph’s Hospital for thirty days, “where he was treated for mental-health issues.”
In addition to investigating the Petitioner’s troubled background and obtaining relevant records, lead
defense counsel also had a psychologist evaluate him.

         The results of his psychological evaluation showed that he was competent to stand trial and
that he was not insane. The Petitioner’s problems did not “rise to any level that could be used to
assist with a diminished capacity or insanity” defense. According to lead defense counsel, he just
“had a lot of emotional issues. He had this kind of rage problem, . . . he was always getting into
fights . . . [and he] would just fly off the handle at the slightest thing.” She said that the Petitioner’s
mental health problems could have been used for mitigation purposes, but they did not “think it was
very sympathetic, and it probably would have frightened the jurors.”

       On cross-examination, lead defense counsel affirmed the information contained in the
psychologist’s affidavit, which stated as follows:

        This is a complex case with multiple medical issues including potential brain injury.
        Possible substance use by the mother during her pregnancy with [the Petitioner];
        childhood traumas of sexual abuse and physical abuse; a long history of emotional
        problems; and a long history of mental impairments.
                It will be necessary to have [the Petitioner] evaluated by a medical doctor in
        order to better determine the role of the various medical factors in this case.

The report further recommended that “medical imaging” of the Petitioner’s brain be conducted and
that the Petitioner be examined by a “neuro psychiatrist.” Lead defense counsel confirmed that


                                                   -3-
further medical examination was not pursued but explained that his mental health “really had nothing
to do with guilt or innocence. He wasn’t insane. He was competent.” She also stated that if the
Petitioner had insisted on going to trial, “we certainly would have sought those services.”

        Lead defense counsel testified that she, second defense counsel, and a mitigation specialist
all “spent a lot of time” with the Petitioner and knew about the alleged incidents of sexual abuse that
occurred during his childhood. Specifically, she stated that she was aware of two incidents—a
cousin had “touched him” while babysitting for him and he had done “something” to a younger
cousin himself.

         Lead defense counsel denied that she and second defense counsel did not visit the Petitioner
in jail for months at a time and, by reviewing her notes, recounted nineteen specific dates she had
visited the Petitioner either in jail or in court over a period of thirteen months. Additionally, she
stated that her visits with the Petitioner were lengthy and that she also frequently spoke with him on
the telephone. At most of her meetings, she was accompanied by their investigator, the mitigation
specialist, or second defense counsel. She said, “usually it was me and one other person just because
it was a little difficult to get through to [the Petitioner]. We had to repeat ourselves because he
would always just come back to the same things; that he wasn’t the only one who did this and other
people needed to be arrested and prosecuted for it.”

       Lead defense counsel testified that she wanted the Petitioner to plead guilty “from Day 1.”
She explained that he had confessed, and there were several reasons why she did not think a jury
would have any sympathy for him:

       According to [the Petitioner], he and two other people walked over to [the victim’s]
       house when she had just gotten home and opened up her vehicle to get out of the car;
       and supposedly this other person, Thomas Jackson, came up and asked to use her
       phone, and she said okay and let him in the house. And Thomas Jackson supposedly
       then just started, you know, beating her and choking her, and that [the Petitioner] had
       done—she grabbed a barbell to defend herself, and [the Petitioner] took that barbell
       away from her; and, you know, it went from there, and she ended up, you know,
       being beaten with the barbell and taken into a back area and killed and left in her
       bedroom, you know, wrapped up in her bed sheets and all kinds of things and that he
       didn’t do any of this stuff. He just took the barbell away, and he stayed there and
       ended up driving her vehicle up to St. Louis where his mother lived.
                But once the investigation was completed, only [the Petitioner’s] footprints
       were found, you know, through the house. His semen was found in her—you know,
       DNA connected him with her rape. And, you know, every time all of this evidence
       was presented to him, his story would change.
                But he always insisted that this Thomas Jackson and some junkie named, I
       think, Squeaky, were there also; and he wanted them prosecuted; and he could never
       let that go.
                ....


                                                 -4-
               He had [also] done things like written a letter to the detective in charge that,
       you know, while we were representing him, that, “I’ll tell you what you want to know
       if you’ll just give me two hours—a couple of hours alone with my girlfriend.” You
       know, he just kept doing things that would hurt him, you know, in front of a jury.
       I’m sure [the State] would have presented that letter [at trial]. Just no remorse at all.
       It was just a bad case, and we really wanted him to plead guilty, yes.


         When asked if she ever considered moving to have the Petitioner’s confession suppressed,
lead defense counsel stated that she “couldn’t get him to stop talking about it. Like I said, he wrote
a letter to the detective—I mean, he was writing letters to the victims. He—[the Petitioner] never
denied being there on the scene of this crime.”

        Lead defense counsel testified that the defense team talked to the Petitioner’s mother about
his case. They showed her the evidence against him and explained to her the likelihood that he
would receive the death penalty if he went to trial. She understood and did not want her son to be
executed, and “she helped to talk to him about it.”

         Lead defense counsel denied that they ever threatened him to get him to plead guilty, and said
that the Petitioner understood that they were trying to help him avoid the death penalty. According
to lead defense counsel, “[h]e just didn’t like the options that he had.” However, she affirmed that,
when he finally decided to plead guilty, he understood that it was in his best interest. She also
testified that she would have been prepared had the Petitioner decided to go to trial but said she
“really [did not] think the outcome would have been good,” which was why she wanted him to plead
guilty.

         Second defense counsel testified that he had represented many defendants accused of murder
and “less than ten but almost ten” were death penalty cases. In the Petitioner’s case, he said that
defense investigators “gathered extensive records” relating to his medical history. He stated that
their investigation of his mental health was not completed before he pled guilty, but he repeatedly
testified that there was no question about the Petitioner’s competency or the fact that they would not
be able to advance an insanity defense if he decided to go to trial. They had a defense theory
regarding his mental health, but it could have only been used as “a mitigation theory,” not an
absolute defense. However, second defense counsel said that “we were uncertain of whether it
would be enough—whether [the jury] would embrace it as a reason not to send him to death row.”
The defense team was worried that the jury might agree that the Petitioner was a person “afflicted
with some mental-health issues” and still impose the death penalty.

        Regarding the Petitioner’s mother, second defense counsel agreed that they did “enlist” her
to help him decide to plead guilty because “[h]e trusted her,” and “[h]e did rely on her very heavily
in making decisions.” He said that they also consulted the Petitioner’s step-father and “that he was
very helpful as well.”



                                                 -5-
        Second defense counsel further testified that he believed that the Petitioner pled guilty of his
own volition and that they did not coerce him. About two weeks passed between the time the
Petitioner first said he wanted to plead guilty and the time he actually entered his plea, and second
defense counsel spent “some time” with him during that period. He said, “I believe he understood
it. And I don’t think he was happy about his choices, but there weren’t any good ones.”

        Second defense counsel affirmed that he and lead defense counsel discussed the housing
conditions of “death row” with the Petitioner but said that they did not tell him a “ghost story to try
and scare him about death row. We were concerned that the State of Tennessee would put him to
death if he proceeded, even with our theory, at trial, and made no bones about that . . . that’s what
we thought would happen if he went to trial.”

       The Petitioner testified that lead defense counsel forced him to plead guilty. Asked how she
forced him, he said,

       [b]y constantly telling me I was going to get the death penalty, and constantly
       pressuring me, saying by this my [sic] first time being locked up, she was steady
       saying how death row is and [Riverbend Maximum Security Institution in] Nashville,
       how it is—and saying—just constantly throwing stuff at me like coming to see me
       and trying to give me candy in envelopes to keep me calm.

He confirmed that part of the reason he pled guilty was because he was scared of what he was being
told.

         The Petitioner said that his mother told him that whether to plead guilty was his decision and
that he should go to trial if he was innocent but, at some point, she started encouraging him to plead
guilty. However, when asked if he pled guilty because his mother told him to, he said, “[n]o, not
really.”

        He acknowledged that the transcript of his guilty plea submission hearing showed that, when
he pled guilty, he thought that his attorneys had given him “the best advice” they could and that he
was “fine” with the way they represented him. However, he explained that he was listening to the
judge at that hearing, but he “wasn’t really paying attention.” According to the Petitioner, his
attorneys made him feel like he had no choice but to plead guilty, forcing him to do so by telling him
that he was going to get the death penalty if he went to trial.

        At a subsequent hearing, the Petitioner’s mother testified that, before the Petitioner pled
guilty, she met with lead defense counsel who told her that she wanted him to plead guilty “so he
wouldn’t get the death penalty.” Lead defense counsel knew how important the Petitioner’s mother
was to him and that she had significant influence over him. The Petitioner’s mother affirmed that
lead defense counsel told her that the only way the Petitioner could avoid the death penalty was by
pleading guilty. However, his mother also testified that she would have told the Petitioner to plead
guilty even if lead defense counsel had not told her to tell him that.


                                                  -6-
        The Petitioner’s mother discussed his mental health issues with second defense counsel, and
she told him that the Petitioner had experienced “anger problems” since he was in pre-school. She
sent second defense counsel the Petitioner’s medical records from a “behavior clinic” that treated
the Petitioner.

        The post-conviction court took the matter under advisement and subsequently issued a
written order denying relief, including findings that the Petitioner’s trial attorneys did an outstanding
and thorough job in representing the Petitioner:

        . . . From the testimony of [lead defense counsel] and [second defense counsel] and
        from the records contained in the [c]ourt’s file, it is apparent that none of [the
        Petitioner’s] complaints [are] well-founded. [Lead defense counsel] and [second
        defense counsel] explained for the record that while they were ready for trial and
        would have certainly represented their client zealously at trial if that had been
        necessary, the proof in the case was so overwhelming and the facts were so egregious
        that their primary focus was to keep their client off of death row. They explained all
        of this to their client on numerous occasions and did in fact enlist the aid of the
        [Petitioner’s] mother in an attempt to convince him that pleading guilty was in his
        best interests. It was apparent from the transcript of the guilty plea hearing that [the
        Petitioner] entered his plea freely and voluntarily and was not coerced in any way to
        do so.
                 With regard to the investigation of the case it is equally apparent that the
        defense lawyers conducted an extremely thorough investigation. In fact, in this case
        [lead defense counsel] convinced the general sessions judge to approve funding for
        an investigative staff so that the work could begin early on. [The investigators]
        investigated the matter thoroughly and [lead defense counsel] and [second defense
        counsel] met on numerous occasions with their client in the jail to discuss the results
        of their investigation. Likewise mental health professionals were consulted and the
        entire issue surrounding [the Petitioner’s] mental history was explored. A review of
        the record would suggest to this [c]ourt that [lead defense counsel] and [second
        defense counsel] did an outstanding and extremely thorough job in representing the
        [Petitioner] in this matter. Any allegation to the contrary is without merit. They
        clearly met the standards set fort in Baxter v. Rose, 523 S.W.2d 930 ([Tenn.] 197[5]),
        and subsequent cases.

This appeal followed.


                                             ANALYSIS
        On appeal, the Petitioner argues that the post-conviction court erred by denying relief.
Specifically, he asserts that his and his mother’s testimony at the post-conviction hearing “establish
a pattern of coercion that rendered his guilty plea involuntary.” He also maintains that his trial
attorneys’ performances were deficient because they “did not conduct a reasonable investigation for


                                                  -7-
an insanity defense prior to trial.” As such, he contends that “[t]he cumulative effect of all the
aforementioned errors resulted in prejudicial error,” and therefore, the judgment of the post-
conviction court should be reversed and his case remanded for a new trial.

         I.       Voluntariness of Petitioner’s guilty plea
         Initially, we note that the Petitioner bears the burden of preparing a record “that presents a
complete and accurate account of what transpired in the trial court with respect to the issue on
appeal. The failure to do so results in a waiver of such issues and a presumption that the ruling of
the trial court was correct.” State v. Thompson, 958 S.W.2d 156, 172 (Tenn. Crim. App. 1997)
(citing Tenn. R. App. P. 24(b); State v. Oody, 823 S.W.2d 554, 559 (Tenn. Crim. App. 1991); State
v. Draper, 800 S.W.2d 489, 493 (Tenn. Crim. App. 1990)). In this case, the Petitioner has failed to
include a transcript of his guilty plea submission hearing in the record before this Court. As such,
we are unable to conduct a complete review of his argument that his plea was coerced, and the issue
could thus be treated as waived. See id. Nonetheless, based on the evidence presented at the post-
conviction hearing, we will address this issue on the merits.

        When a guilty plea is entered, a defendant waives certain constitutional rights, including the
privilege against compulsory self-incrimination, the right to trial by jury, and the right to confront
witnesses. Boykin v. Alabama, 395 U.S. 238, 243 (1969). “A plea of guilty is more than a
confession which admits that the accused did various acts; it is itself a conviction; nothing remains
but to give judgment and determine punishment.” Id. at 242. Thus, in order to pass constitutional
muster, a guilty plea must be voluntarily, understandingly, and intelligently entered. See id. at 243
n.5; Brady v. United States, 397 U.S. 742, 747 n.4 (1970).

        We disagree with the Petitioner’s claim that his testimony and his mother’s testimony
“establish a pattern of coercion that rendered his guilty plea involuntary.” The referenced testimony
shows that both attorneys adamantly advised the Petitioner and his mother that, due to the nature of
the offense and the strength of the State’s case against him, his best chance to avoid the death penalty
was to plead guilty. The testimony presented at the hearings also establishes that the defense lawyers
hoped the Petitioner’s mother would be able to help influence him to plead guilty and that he
eventually decided to plead guilty because he was afraid he would receive the death penalty if he
proceeded to trial.

        This evidence does not invalidate his guilty plea because “[t]he entry of a plea of guilty to
avoid a death sentence or risk of greater punishment does not, standing alone, make a plea
involuntary.” Parham v. State, 885 S.W.2d 375, 381 (Tenn. Crim. App. 1994) (citing Capri Adult
Cinema v. State, 537 S.W.2d 896, 898 (Tenn. 1976) (other citations omitted); see also Brady v.
United States, 397 U.S.742, 748–50 (1970); William Berrios v. State, No. E2003-01791-CCA-R3-
PC, 2004 WL 962840, at *4 (Tenn. Crim. App., Knoxville, May 5, 2004) (stating that “[a] guilty
plea is not involuntary simply because the accused was faced with an election between a possible
death sentence upon trial and a lesser sentence upon a guilty plea”). In the Petitioner’s case, deciding
to plead guilty to avoid the risk of being sentenced to death was a reasonable choice, and the record



                                                  -8-
does not support his contention that it was made involuntarily. He has also failed to show that his
attorneys performed deficiently by counseling him to plead guilty. This issue has no merit.

        II.    Ineffective Assistance of Counsel
        The Sixth Amendment to the United States Constitution and article I, section 9 of the
Tennessee Constitution guarantee a criminal defendant the right to representation by counsel. State
v. Burns, 6 S.W.3d 453, 461 (Tenn. 1999); Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975). Both
the United States Supreme Court and the Tennessee Supreme Court have recognized that the right
to such representation includes the right to “reasonably effective” assistance, that is, within the range
of competence demanded of attorneys in criminal cases. Strickland v. Washington, 466 U.S. 668,
687 (1984); Burns, 6 S.W.3d at 461; Baxter, 523 S.W.2d at 936.

       A lawyer’s assistance to his or her client is ineffective if the lawyer’s conduct “so
undermined the proper functioning of the adversarial process that the trial cannot be relied on as
having produced a just result.” Strickland, 466 U.S. at 686. This overall standard is comprised of
two components: deficient performance by the defendant’s lawyer and actual prejudice to the defense
caused by the deficient performance. Id. at 687; Burns, 6 S.W.3d at 461. The defendant bears the
burden of establishing both of these components by clear and convincing evidence. Tenn. Code
Ann. § 40-30-110(f); Burns, 6 S.W.3d at 461. The defendant’s failure to prove either deficiency or
prejudice is a sufficient basis upon which to deny relief on an ineffective assistance of counsel claim.
Burns, 6 S.W.3d at 461; Goad v. State, 938 S.W.2d 363, 370 (Tenn. 1996).

        This two-part standard of measuring ineffective assistance of counsel also applies to claims
arising out of a guilty plea. Hill v. Lockhart, 474 U.S. 52, 58 (1985). The prejudice component is
modified such that the defendant “must show that there is a reasonable probability that, but for
counsel’s errors, he would not have pleaded guilty and would have insisted on going to trial.” Id.
at 59; see also Hicks v. State, 983 S.W.2d 240, 246 (Tenn. Crim. App. 1998).

         In evaluating a lawyer’s performance, the reviewing court uses an objective standard of
“reasonableness.” Strickland, 466 U.S. at 688; Burns, 6 S.W.3d at 462. The reviewing court must
be highly deferential to counsel’s choices “and should indulge a strong presumption that counsel’s
conduct falls within the wide range of reasonable professional assistance.” Burns, 6 S.W.3d at 462;
see also Strickland, 466 U.S. at 689. The court should not use the benefit of hindsight to second-
guess trial strategy or to criticize counsel’s tactics, see Hellard v. State, 629 S.W.2d 4, 9 (Tenn.
1982), and counsel’s alleged errors should be judged in light of all the facts and circumstances as
of the time they were made, see Strickland, 466 U.S. at 690; Hicks v. State, 983 S.W.2d 240, 246
(Tenn. Crim. App. 1998).

        A trial court’s determination of an ineffective assistance of counsel claim presents a mixed
question of law and fact on appeal. Fields v. State, 40 S.W.3d 450, 458 (Tenn. 2001). This Court
reviews the trial court’s findings of fact with regard to the effectiveness of counsel under a de novo
standard, accompanied with a presumption that those findings are correct unless the preponderance
of the evidence is otherwise. Id. “However, a trial court’s conclusions of law—such as whether


                                                  -9-
counsel’s performance was deficient or whether that deficiency was prejudicial—are reviewed under
a purely de novo standard, with no presumption of correctness given to the trial court’s conclusions.”
Id. (emphasis in original).

        On appeal, the Petitioner argues that his trial attorneys’ performances were deficient because
they did not “conduct a reasonable investigation for an insanity defense prior to trial.” More
specifically, he claims that his attorneys’ performances were deficient because further medical testing
was not pursued after the psychologist who evaluated the Petitioner “repeatedly requested additional
medical testing of the [Petitioner] due to the severity of his mental condition and the possibility of
an organic brain dysfunction that would only be diagnosed through medical imaging.”

         We need not address the Petitioner’s argument regarding deficient performance because, as
stated above, in order to prevail on an ineffective assistance of counsel claim, the Petitioner must not
only show through clear and convincing evidence that his attorneys’ performances were deficient,
but also that the deficient performances resulted in prejudice. See Burns, 6 S.W.3d at 461. Despite
making the above argument regarding deficient performance, the Petitioner did not present any
evidence that an insanity defense could have been supported or that he would not have pled guilty
if further medical examination had been conducted. Accordingly, he has failed to show that he was
prejudiced by his attorneys’ allegedly deficient performances and cannot prevail on his ineffective
assistance of counsel claim. Id. This issue is without merit.

        Lastly, the Petitioner asserts that “the cumulative effect of all the aforementioned errors
resulted in prejudicial error . . . .” Again, we disagree. The record supports the post-conviction
court’s findings that the Petitioner voluntarily pled guilty and that his attorneys were not
constitutionally ineffective.

                                          CONCLUSION
       Based on the foregoing authorities and reasoning, we affirm the post-conviction court’s order
dismissing the Petitioner’s petition for post-conviction relief.



                                                        ______________________________
                                                        DAVID H. WELLES, JUDGE




                                                 -10-